Citation Nr: 0802406	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for a chronic sinus 
condition.  

3. Entitlement to service connection for a left thumb 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1996 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, CA.  

In July 2007, the veteran did not appear for a scheduled 
hearing before the Board.  


FINDINGS OF FACT

1. There is no competent evidence of current bilateral 
hearing loss.  

2. There is no competent evidence of current chronic 
sinusitis.  

3. There is no competent evidence of a left thumb disability.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2. A chronic sinus condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3. A left thumb disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication and post-adjudication VCAA 
notices by letters, dated in February 2003 and in April 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notices included the 
provisions for the effective date of the claims, that is, the 
date of receipt of the claims and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the VCAA notice was defective, but as the 
claims of service connection are denied, no disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
On the claims of service connection, a VA examination is not 
required in the absence of competent evidence of a current 
diagnosed disability or recurrent symptoms of a disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background

The service medical records do not show any complaint, 
finding, or diagnosis of hearing loss or of a sinus 
condition.  

At the time of an enlistment physical examination in March 
1996, the audiogram showed pure tone thresholds in decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 15, 10, 20, 25 
in the right ear and 10, 5, 0, 0, 0 in the left ear.  

During service the veteran was afforded audiology evaluations 
in May 1996, June 1997 and September 1998.  In May 1996 pure 
tone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 15, 10, -5, 0, 0 in the right ear and 20, 15, 
0, 5, 5 in the left ear.  In June 1997, at the test 
frequencies the findings were 15, 10, -5, 0, 5 in the right 
ear and 15, 10, -5, 5, 5 in the left ear.  In September 1998, 
at the test frequencies the findings were 10, 5, 0, 0, 0 in 
the right ear and 0, 5, -5, 0, -5 in the left ear.  

Upon separation from service, the separation examination in 
August 1999 showed pure tone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz to be 0, 10, 0, 0, 0 in the 
right ear and 0, 10,-5, 0, 0 in the left ear.  On the Report 
of Medical History dated in August 1999, the veteran 
indicated that he did not know if he ever had sinusitis.  



A service medical entry dated in June 1998 indicated the 
veteran injured his left thumb and had a diagnosis of 
gamekeeper's left thumb.  X-rays showed no fracture or 
dislocation.  The veteran was given a short arm cast with 
thumb spica to be worn for 4 weeks.  In July 1998, the cast 
was removed and the examiner indicated the injury was 
resolved.  On separation examination, no left thumb 
abnormality was found.  

After service, there is no documentation of hearing loss, a 
chronic sinus condition, or a left thumb disability.  

Analysis

On the basis of the service medical records, neither hearing 
loss, as defined in 38 C.F.R. § 3.385, nor a sinus condition 
was affirmatively shown to be present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  After service, as 
there is evidence of current hearing loss or of a chronic 
sinus condition, there can be no valid claims.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As for the veteran's left thumb disability, the injury 
resolved during service.  And that a condition was shown in 
service alone is not enough to establish service connection, 
there must be a current disability resulting from the 
condition.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of evidence of a present left thumb 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no favorable evidence of current bilateral 
hearing loss, a chronic sinus condition, or a left thumb 
disability, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

                                                                          
(The Order follows on the next page.)





ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a chronic sinus condition is denied.  

Service connection for a left thumb disability is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


